
	

113 S3013 IS: Ending Insider Trading in Commodities Act
U.S. Senate
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3013
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2014
			Mr. Levin (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Commodity Exchange Act to prevent manipulation of physical commodities prices, and for
			 other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Ending Insider Trading in Commodities Act.2.Prohibition regarding manipulation and use of nonpublic information(a)In generalIn section 6(c) of the Commodity Exchange Act (7 U.S.C. 9), strike paragraph (3) and insert the
			 following:(3)Other manipulationIn addition to the prohibition under paragraph (1), it shall be unlawful—(A)for any person, directly or indirectly, to manipulate or attempt to manipulate the price of any
			 swap, or of any commodity in interstate commerce, or of any contract for
			 future delivery on or subject to the rules of any registered entity; and(B)for any large financial institution, directly or indirectly, to purchase or sell any swap, or any
			 commodity in interstate commerce, or any contract for future delivery of
			 any commodity, while in possession of material, nonpublic information
			 related to the storage, shipment, or use of the commodity arising from the
			 ownership or interest of the person in a business or facility used to
			 store, ship, or use the commodity..(b)EffectivenessThe amendment made by subsection (a)—(1)shall take effect on the date that is 30 days after the date of enactment of this Act; and(2)is not conditioned on the adoption of any rule or regulation by the Commodity Futures Trading
			 Commission.
				
